Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO REVOLVING CREDIT AGREEMENT, dated as of October 21, 2014
(this “Agreement”), by and among National Mentor Holdings, Inc., a Delaware
corporation (the “Borrower”), the other Loan Parties party hereto, Barclays Bank
PLC, as administrative agent (the “Administrative Agent”), Issuing Lender and
Swingline Lender under the Credit Agreement (as defined below) and the Lender
party hereto (the “Lender”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
January 31, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, NMH
Holdings, LLC, the Administrative Agent and each Lender from time to time party
thereto, and the other parties thereto (capitalized terms used but not defined
herein having the meaning provided in the Credit Agreement);

WHEREAS, the Borrower has delivered to the Administrative Agent a request to
increase the Revolving Commitments by an aggregate principal amount of
$20,000,000 (the “Increased Commitments”) on terms identical to those applicable
to the existing Revolving Facility (including as to pricing, tenor, rights of
payment and prepayment and right of security) as a Revolving Commitment Increase
pursuant to this Agreement (which shall constitute an Incremental Facility
Amendment) as provided for in Section 2.25 of the Credit Agreement (the
“Effective Date Commitment Increase”);

WHEREAS, in connection with such Revolving Commitment Increase and pursuant to
Section 2.25 of the Credit Agreement, the Borrower wishes to make certain
amendments and the other modifications to the Credit Agreement set forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. Credit Agreement Amendments. Effective as of the Effective Date (as defined
below), the Credit Agreement is hereby amended as follows:

 

  (a) Section 1.1 of the Credit Agreement is amended by inserting the following
new definitions in their correct alphabetical order:

“Amendment No. 2” shall mean Amendment No. 2 to this Agreement, dated as of
October 21, 2014, among the Borrower, the Administrative Agent, the other Loan
Parties party thereto and the Lender party thereto.

“Amendment No. 2 Effective Date” shall mean the “Effective Date” under and as
defined in Amendment No. 2.

 

  (b) The definition of “Revolving Commitment” is amended by adding the
following sentence at the end thereof: “As of the Amendment No. 2 Effective
Date, the aggregate amount of the Revolving Commitment is $120,000,000.”

 

  (c) Schedule 1.1A to the Credit Agreement is hereby amended by replacing the
existing portion of such schedule under the heading “Revolving Commitments” with
the schedule attached to this Agreement as Exhibit A.



--------------------------------------------------------------------------------

3. Lender Reallocations. Effective as of the Effective Date, the participations
held by the Revolving Lenders in the Revolving L/C Exposure and Swingline Loans
immediately prior to the Revolving Commitment Increase effected hereby will be
reallocated so as to be held by the Revolving Lenders ratably in accordance with
their respective Revolving Percentages after giving effect to such Revolving
Commitment Increase.

 

4. Effective Date Conditions.

 

  (a) This Agreement will become effective on the date (the “Effective Date”) on
which each of the following conditions have been satisfied (or waived) in
accordance with the terms therein:

 

  (i) this Agreement shall have been executed and delivered by the Borrower, the
other Loan Parties, the Administrative Agent, the Issuing Lender, the Swingline
Lender and the Lender;

 

  (ii) the Administrative Agent shall have received a certificate of the
Borrower dated as of the Effective Date signed by a Responsible Officer of the
Borrower (i) (A) certifying and attaching the resolutions or similar consents
adopted by the Borrower approving or consenting to this Agreement and the
Revolving Commitment Increase, (B) certifying that the certificate or articles
of incorporation and by-laws of the Borrower either (x) has not been amended
since the Closing Date or (y) is attached as an exhibit to such certificate, and
(C) certifying as to the incumbency and specimen signature of each officer
executing this Agreement and any related documents on behalf of the Borrower and
(ii) certifying as to the matters set forth in clauses (v), (vi) and
(vii) below;

 

  (iii) (A) all fees and out-of-pocket expenses for which invoices have been
presented prior to the Effective Date (including the reasonable fees and
expenses of legal counsel) required to be paid or reimbursed by the Borrower
pursuant to Section 10.5 of the Credit Agreement in connection with this
Agreement shall have been paid or reimbursed and (B) all accrued and unpaid
interest, fees or other amounts then due and payable in respect of the Loans
outstanding immediately prior to effectiveness of this Agreement, to the extent
not otherwise waived, shall have been paid;

 

  (iv) the Administrative Agent shall have received an opinion of Kirkland &
Ellis LLP, in form and substance reasonably satisfactory to the Administrative
Agent;

 

  (v) each of the representations and warranties made by each Loan Party
contained in the Credit Agreement and in the other Loan Documents shall be true
and correct in all material respects on as as of the Effective Date as if made
on and as of such date (other than representations and warranties which speak
only as of a certain date, which representations and warranties shall be made
only on such date);

 

  (vi) the representations and warranties in Section 5 of this Agreement shall
be true and correct in all material respects as of the Effective Date; and

 

  (vii) no Event of Default shall exist on the Effective Date immediately before
and after giving effect to the effectiveness hereof.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties. By its execution of this Agreement, the
Borrower hereby certifies that the execution, delivery and performance by the
Borrower and each other Loan Party of this Agreement, and each other Loan
Document executed or to be executed by it in connection with this Agreement are
within such Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate, limited liability company, or other
organizational action on the part of such Loan Party. This Agreement has been
duly executed and delivered by each Loan Party and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms and the
terms of the Credit Agreement, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and an implied covenant of good faith and fair
dealing.

 

6. Reaffirmation of the Loan Parties. Each Loan Party hereby consents to the
amendment of the Credit Agreement effected hereby and confirms and agrees that,
notwithstanding the effectiveness of this Agreement, each Loan Document to which
such Loan Party is a party is, and the obligations of such Loan Party contained
in the Credit Agreement, this Agreement or in any other Loan Document to which
it is a party are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects, in each case as amended by this
Agreement. For greater certainty and without limiting the foregoing, each Loan
Party hereby confirms that the existing security interests granted by such Loan
Party in favor of the Administrative Agent for the benefit of, among others, the
Lenders pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties under the Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents.

 

7. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except as permitted by Section 10.1 of the Credit Agreement.

 

8. Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof. This Agreement shall not constitute a
novation of any amount owing under the Credit Agreement and all amounts owing in
respect of principal, interest, fees and other amounts pursuant to the Credit
Agreement and the other Loan Documents shall, to the extent not paid or
exchanged on or prior to the Effective Date, shall continue to be owing under
the Credit Agreement or such other Loan Documents until paid in accordance
therewith.

 

9. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
SECTIONS 10.12 AND 10.16 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE INTO THIS AGREEMENT AND SHALL APPLY HERETO.

 

10. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

 

3



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.

 

12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

13. Loan Document. On and after the Effective Date, this Agreement shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents (it being understood that for the avoidance of doubt this
Agreement may be amended or waived solely by the parties hereto as set forth in
Section 7 above).

 

14. New Revolving Lender and New Revolving Commitments. The parties hereto agree
that the Lender shall become a Lender under the Credit Agreement by execution of
this Agreement. The Lender hereby acknowledges and agrees that it has a
Revolving Commitment in the amount set forth opposite such Lender’s name on
Exhibit A hereto.

[signature pages to follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

NATIONAL MENTOR HOLDINGS, INC., as Borrower By:  

/s/ Denis M. Holler

Name:   Denis M. Holler Title:   Chief Financial Officer & Treasurer NMH
HOLDINGS, LLC, as Holdings By:  

/s/ Denis M. Holler

Name:   Denis M. Holler Title:   Chief Financial Officer & Treasurer SUBSIDIARY
GUARANTORS: ADULT DAY HEALTH, INC. CALIFORNIA MENTOR FAMILY HOME AGENCY, LLC
CORNERSTONE LIVING SKILLS, INC. FAMILY ADVOCACY SERVICES, LLC
FIRST STEP INDEPENDENT LIVING PROGRAM, INC. HORRIGAN COLE ENTERPRISES, INC.
ILLINOIS MENTOR, INC. ILLINOIS MENTOR COMMUNITY SERVICES, INC. INSTITUTE FOR
FAMILY CENTERED SERVICES, INC. LOYD’S LIBERTY HOMES, INC. MASSACHUSETTS MENTOR,
LLC MENTOR MANAGEMENT, INC. MENTOR MARYLAND, INC. NATIONAL MENTOR HEALTHCARE,
LLC NATIONAL MENTOR HOLDINGS, LLC NATIONAL MENTOR SERVICES HOLDINGS, LLC
NATIONAL MENTOR SERVICES, LLC NATIONAL MENTOR, LLC OHIO MENTOR, INC. REM
ARROWHEAD, INC. REM CENTRAL LAKES, INC. REM COMMUNITY OPTIONS, LLC REM
CONNECTICUT COMMUNITY SERVICES, INC. REM DEVELOPMENTAL SERVICES, INC. REM EAST,
LLC REM HEARTLAND, INC.

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

REM HENNEPIN, INC. REM INDIANA COMMUNITY SERVICES, INC. REM INDIANA COMMUNITY
SERVICES II, INC. REM INDIANA, INC. REM IOWA COMMUNITY SERVICES, INC. REM IOWA,
INC. REM MANAGEMENT, INC. REM MARYLAND, INC. REM MINNESOTA COMMUNITY SERVICES,
INC. REM MINNESOTA, INC. REM NEVADA, INC. REM NEW JERSEY, INC. REM NORTH DAKOTA,
INC. REM NORTH STAR, INC. REM OCCAZIO, INC. REM OHIO, INC. REM OHIO WAIVERED
SERVICES, INC. REM RAMSEY, INC. REM RIVER BLUFFS, INC. REM SOUTH CENTRAL
SERVICES, INC. REM SOUTHWEST SERVICES, INC. REM WEST VIRGINIA, LLC REM
WISCONSIN, INC. REM WISCONSIN II, INC. REM WISCONSIN III, INC. REM WOODVALE,
INC. SOUTH CAROLINA MENTOR, INC. TRANSITIONAL SERVICES, LLC UNLIMITED QUEST,
INC.

By:  

/s/ Denis M. Holler

Name:   Dennis M. Holler Title:   Chief Financial Officer and Treasurer
CAREMERIDIAN, LLC CENTER FOR COMPREHENSIVE SERVICES, INC. MENTOR ABI, LLC
PROGRESSIVE LIVING UNITS SYSTEMS-NEW               JERSEY, INC. By:  

/s/ Denis M. Holler

Name:   Dennis M. Holler Title:   Treasurer

[Signature Page to Amendment No. 2 to Credit Agreement]

 

6



--------------------------------------------------------------------------------

BARCLAYS BANK, PLC, as Administrative Agent, Issuing Lender and Swingline Lender
By:  

/s/ Vanessa A. Kurbatskiy

Name:   Vanessa A. Kurbatskiy Title:   Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Dave Strickert

Name:   Dave Strickert Title:   Managing Director

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Revolving Commitments

 

Lender

   Revolving Commitment  

Barclays Bank PLC

   $ 30,000,000   

Goldman Sachs Bank USA

   $ 25,000,000   

Jefferies Finance LLC

   $ 22,500,000   

UBS AG, Stamford Branch

   $ 22,500,000   

Bank of America, N.A.

   $ 20,000,000      

 

 

 

Total

   $ 120,000,000      

 

 

 